DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Disposition of Claims
Claims 1-20 are pending in the application. 
Amendments to claims 1, 2, 8, 14-16 and 19-20, filed on 6/16/2022, have been entered in the above-identified application.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 and their dependent claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 2 do not appear to provide support for the limitation, “wherein each single carbon fiber has an uneven surface structure, which is a further wrinkle structure, comprising an assembly of more than one fibrils as a unit.”

Claims 1 and 2, and their dependent claims, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation, “in a range of from of 1.00 to 1.01,” which is unclear.
Claims 1 and 2 recite the limitation, “wherein each single carbon fiber has an uneven microscopic structure that is smaller than the uneven surface structure.”  It is unclear which uneven surface structure this limitation refers to.


Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3 and 12-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sugiura (JP 2004/197230 A) in view of Tanaka (JP 2006-183159 A) (see previously attached machine translations).
Regarding claims 1, 3 and 12-16, Sugiura teaches:
A carbon fiber bundle formed of the single carbon fiber (Sugiura: a carbon fiber strand composed of single fibers, see Abstract): 
wherein each single carbon fiber has no uneven surface structure that has a length of 0.6 µm or more and extends in a longitudinal direction of the single fiber (Sugiura, scarcely or not having wrinkles in the longitudinal direction of the fiber, see [0050]), 
wherein each single carbon fiber has an uneven microscopic structure in which (i) a height difference, Rp-v, between a highest portion and a lowest portion of the surface of the single fiber is in a range of from 5 to 25 nm, and has a ratio of a major axis to a minor axis of a cross-section of the single fiber in a range of from 1.00 to 1.01, wherein the uneven microscopic structure is smaller than the uneven surface structure, wherein the uneven microscopic structure is present in each fibril body itself (Sugiura, having wrinkles with preferably 30 nm or less differences in elevation of the summit and the bottom, see [0009]; and a 1.00-1.02 major/minor axis ratio, see Abstract)
wherein a mass of the single fiber per unit length is in a range of from 0.030 to 0.042 mg/m, wherein a strand elastic modulus measured by the ASTM method is 250 to 380 GPa; (Sugiura, a 0.035-0.060 mg/m single fiber weight, and 230-370 GPa strand modulus of elasticity, see Abstract).

Sugiura does not appear to explicitly disclose that the average roughness Ra of the carbon fibers is 2 to 6 nm.

However, Tanaka teaches carbon fibers having an average surface roughness of ≤ 8 nm (see Abstract).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the fibers of Sugiura with an average roughness of ≤ 8 nm in order to obtain carbon fibers having high quality and uniformity, wherein unevenness in firing is avoided and the single fiber elastic-modulus distribution is narrow (Tanaka, see Abstract and [0013]).

Sugiura and Tanaka also teach a strand strength that is 4900 MPa or more (Sugiura, see Abstract).

With regard to the claimed strength, knot tenacity, and surface energy properties, the Examiner notes that Applicant has provided at paragraphs [0014], [0017], [0026]-[0044] of the instant Specification specific structural examples, which provide the structure and properties claimed.  Thus, the Examiner finds that the structure of modified Sugiura discussed above teaches the structure claimed.  Specifically, the ranges for depth of the uneven surface, surface roughness, major/minor axis ratio and fiber per unit length taught by modified Sugiura overlap with the ranges disclosed in paragraphs [0014] and [0017] of the instant Specification.  In addition, the use of an acrylonitrile based precursor fiber as taught by modified Sugiura is similar to that described in paragraph [0026] of the instant Specification (Sugiura, see [0039]; Tanaka, see [0030]-[0031]).  Further, modified Sugiura teaches several processing steps, including use of a sizing compound of a urethane system resin mixed with an epoxy resin, that are similar to the methods described in paragraphs [0026]-[0044] of the instant Specification (Sugiura, see [0021]-[0022] and [0039]-[0040]; Tanaka, see [0032]-[0033], [0042], [0048]-[0049] and [0051]-[0052]).  In addition, modified Sugiura teaches drawing in an aqueous solution that contains solvents, wherein coagulation of fibers in the aqueous solution bath can be followed by washing and post drawing in hot water of 95 °C (Sugiura, see “carbon fiber precursor fibers (2)” in [0039]; and Tanaka, with regards to rinsing and extending in multiple water baths at 20-98 °C, see [0034]-[0035]).  These processing steps are substantially similar to those disclosed in paragraphs [0028] and [0030] of the instant Specification.  Thus, absent an objective showing to the contrary, the Examiner expects the carbon fiber bundle made obvious by modified Sugiura to have the claimed properties.  


Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sugiura (JP 2004/197230 A) in view of Tanaka (JP 2006-183159 A), as applied to claim 1 above, further in view of Tango (JP 59-187625 A, see previously attached partial translation).
Regarding claim 2, modified Sugiura remains as applied above.  
Modified Sugiura does not appear to explicitly disclose each single carbon fiber having an uneven structure that has a length of 300 nm or less.
However, Tango teaches fibers having surface indentations with a length of 0.1 µm – 100 µm (Tango, see partial translation of column 9, lines 8-17). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify an uneven structure length of Sugiura with a length of 0.1 µm – 100 µm in order to avoid problems such as frequent cutting of fibers during spinning (Tango, see col. 9). 


Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sugiura (JP 2004/197230 A) in view of Tanaka (JP 2006-183159 A), as applied to above to claim 1 and Tango as applied above to claim 2, further in view of Asai (US Patent No. 4,603,157) and Tada (US Patent No. 4,832,932).
Regarding claim 4, modified Sugiura remains as applied above. 
Modified Sugiura does not appear to explicitly disclose wherein an ipa value obtained by an electrochemical measuring method (cyclic voltammetry) is 0.05 to 0.25 μA/cm2, or wherein an amount of an oxygen-containing functional group (O1S/C1S) in a carbon fiber surface obtained by X-ray photoelectron spectroscopy falls within the range of 0.05 to 0.15.
However, Asai teaches an ipa determined by a potential sweep method in the range of 0.1 to 0.4 μA/cm2 (see col. 4 lines 1-10).  
In addition, Tada teaches an O1S/C1S atom number ratio of 0.05 to 0.30 at the surface (see col. 2 lines 57-64).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the carbon fibers of modified Sugiura with an ipa in the range of 0.1 to 0.4 μA/cm2 in order to obtain an interfacial bond strength for a composite material that is neither too weak nor too strong, so as to avoid obtaining an inferior product having low tensile and flexural strength (Asai, see col. 4 lines 5-10).
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the carbon fibers of modified Sugiura with an O1S/C1S atom number ratio of 0.05 to 0.30 at the surface in order to avoid insufficient adhesion of carbon fibers to a matrix resin and to avoid lowering fiber strength (Tada, see col. 2 lines 60-64).

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sugiura (JP 2004/197230 A) in view of Tanaka (JP 2006-183159 A), as applied above to claim 1 and Tango as applied above to claim 2, further in view of Okuya (JP 2004-211240 A).
Regarding claim 5, modified Sugiura remains as applied above.  
Modified Sugiura does not appear to explicitly disclose wherein a Si amount measured by ICP emission spectrometry is 200 ppm or less.
However, Okuya teaches a silicon content of carbon fiber that is preferably 100 ppm or less, or 50 ppm or less, as performed by ICP emission spectroscopy (see [0039] and [0045]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the carbon fibers of modified Sugiura with an Si content of 100 ppm or less, as performed by ICP emission spectroscopy, in order to obtain carbon fibers that have a good spread nature of a tow at a time of prepreg molding (Okuya, see [0039]).

Claims 6-9, 11 and 17-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sugiura (JP 2004/197230 A) in view of Tanaka (JP 2006-183159 A), as applied above to claim 1 and Tango as applied above to claim 2, further in view of Sumida (US Patent No. 5,298,576).
Regarding claims 6-9, 11 and 17-20, modified Sugiura remains as applied above.  Modified Sugiura may not explicitly disclose the sizing agent compositions as claimed.
However, Sumida (see below) teaches a sizing agent for carbon fibers which comprises an epoxy resin and a urethane compound prepared from a polyol having an oxyalkylene unit with a polyisocyanate; the epoxy resin includes bisphenol A epoxy resins, the polyol is an alkyleneoxide adduct of a compound such as bisphenol A and oxyethylene or oxypropylene, and the polyisocyanate includes 2,4-tolylene diisocyanate (toluene diisocyanate as claimed) and xylylene diisocyanate (xylene diisocyanate as claimed) (see Abstract, column 2 lines 29-35, and columns 2-3 lines 64-40).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the carbon fiber bundle of modified Sugiura with a sizing agent as taught by Sumida in order to provide a homogeneous aqueous epoxy resin dispersion for treatment of carbon fibers, wherein carbon fibers having high flexibility and excellent moldability and physical properties can be obtained (Sumida, see column 1 lines 10-14).


Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sugiura (JP 2004/197230 A) in view of Tanaka (JP 2006-183159 A), as applied above to claim 1 and Tango as applied above to claim 2, further in view of Metter (US Patent No. 5,858,486).
Regarding claim 10, modified Sugiura remains as applied above. 
Modified Sugiura does not appear to explicitly disclose wherein a total content of metals including an alkaline metal, an alkaline earth metal, zinc, iron and aluminum is 50 ppm or less.
However, Metter teaches a carbon fiber reinforced carbon matrix having a total level of metal impurity below about 10 ppm (see Abstract, and claim 7).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the carbon fiber bundles of modified Sugiura with a total level of metal impurity below about 10 ppm in order to obtain high purity composites of carbon fiber within a carbon matrix that are useful as semiconductor material processing components, see col. 1 lines 13-18 and col. 6 lines 1-10 and 42-49).


Response to Arguments

Applicant's arguments filed 6/16/2022 have been fully considered but they are not persuasive. 

Contention (1): Applicant contends the following: Since the precursor fiber (l) of Suguira's carbon fiber is not drawn in a drawing tank containing a solvent, Sugiura 's precursor fiber (corresponds to Precursor (8) in the present application, which is used in Comparative Example 5 in the present application.  Therefore, claims 1 and 2 of the present application recite physical properties, in particular, the strand strength and the knot tenacity, which differ from those of Comparative Example 5.

Regarding this contention, the examiner notes Suguira teaches that a predetermined amount of stretching was performed in a second coagulation bath made of an aqueous dimethylacetamide solution at 50 ° C., and the film was stretched by 4 times or more wet heat ([0039]).  

Contention (2): Applicant contends the following: The present application describes that "a stabilized fiber is passed through a first carbonization furnace of an inert atmosphere such as nitrogen that has a temperature gradient of 300 to 800C, while extending it by 2 to 7%." The same paragraphs indicates that ''lf the highest temperature exceeds 800C the fiber that is processed becomes very fragile.''  In contrast, Sugiura's [0040] describes that this flame-resistantfbier bundle (Stabilized bundle was introduced into a carbonization furnace and carbonized at a temperature of 1200 to 2000 C in an inert atmosphere to obtain a carbon fiber bundle. 

Regarding this contention, the examiner notes that, with respect to stabilization, Sugiura teaches that a plurality of precursor fiber bundles (1) or (2) are introduced into a stabilization furnace in a state of being aligned in parallel, and an oxidizing gas such as air heated to 200 to 300 ° C. is blown onto the precursor fiber bundle ([00400]).  The examiner also notes that, with regard to carbonization, applicant discloses similar temperature ranges as those disclosed by Sugiura (see [0103]).

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Worrell whose telephone number is (571)270-7728.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kevin Worrell/Examiner, Art Unit 1789 


/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789